Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	It is unclear if claim 10 requires both species of filler be present.
	Claim 15 is grammatically incorrect.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1,2,4-9,12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over JP08012869 in view of CN10366581.
	JP080012869 exemplifies (#4) a blend of 100 parts polycarbonate A (ie applicant’s polycarbonate), 30 parts (B-2) and 10 parts of a MMA, styrene graft upon acrylic rubber C (ie applicant’s graft). The reference’s (B-2) is itself (table 2) a 70/30 blend of TiO2 and styrene/acrylonitrile copolymer (ie applicant’s styrenic copolymer). The composition normalized to 100% is:

              Parts                   ingredient                %
              100                  polycarbonate             71
                21                         TiO2                        15
                 9                        SAN                         6
                10                    MMA/St graft              7

This example lacks 2-3% mineral filler and has 71% polycarbonate instead of applicant’s 70% maximum.
	However, the reference (paragraph 19) suggests fillers may be included.
	Talc is known to improve dispersion of TiO2 in polycarbonate compositions (see paragraph 25 of CN10366581). CN10366581 shows the amount of talc is 7/35 the amount of TiO2 and 7/230 the amount of the polycarbonate (see example 6 of CN10366581).
	This suggests adding ~2-3 parts of talc to the 71/15/6/7 blend of JP08012869 to improve the dispersability of the TiO2.

Inclusion of 2-3% filler reduces the polycarbonate percentage to 70%. The reference (paragraph 17) also suggests the relative amount of polycarbonate can vary by teaching the amount of “B” can be 5-60 parts per 100 polycarbonate and the “C” be 0.1-20 parts per 100 polycarbonate. This too renders obvious slight decreases in the amount of the example’s percentage of polycarbonate.

	In regards to applicant’s dependent claims:
	The cited example’s polycarbonate has a Mv of 23,000 (paragraph 26) and more generally taught to be 15,000-35,000 (paragraph 11) which overlaps applicant’s molecular weight. Furthermore, melt index limitation must also be met if the molecular weights overlap. Melt index for a linear polymer is nearly all dependent on molecular weight.
The ratio of the graft to SAN in the cited example is 10/9 (ie 1:0.9) which is slightly below applicant’s minimum. However, the reference (paragraph 17) allows for the amount of the graft and the TiO2 + SAN to vary. A slight increase in the amount of SAN (or decrease in graft) would have been obvious.
The ratio of the graft + SAN to TiO2 in the cited example is (10 +9)/21.
	The TiO2 (paragraph table 1) is CR-60 which inherently is rutile TiO2 coated with aluminum and has applicant’s particle size (see page 12 of  New Tipaque News).
	Because the proposed rejection results in applicant’s preferred composition, it would appear applicant’s physical properties would be met.
	

Claim 10 rejected under 35 U.S.C. 103 as being unpatentable over JP08012869 in view of CN10366581 in further view of Katayama 6531534.
JP08012869 and CN10366581 apply as explained above. The size of the talc is not reported.
The claimed 3-10µ is within the standard range of talc particle size for addition to polycarbonates. Katayama (col 5 line 64) suggests a size range of 0.1-50µ. 
Any common sized talc for polycarbonates would have been obvious.

Claim 11 rejected under 35 U.S.C. 103 as being unpatentable over JP08012869 in view of CN10366581.
JP08012869 and CN10366581 apply as explained above.
UV absorbers, mold release, antioxidants can be included (paragraph 19 of JP08012869) but without disclosing amounts thereof. 
The claimed amounts encompass conventional amounts normally used in polycarbonates. CN10366581 (paragraph 14) teaches 0.1-1 parts of antioxidant per 200-300 parts polycarbonate.
	It would have been obvious to include an antioxidant in standard amounts typical in the art.


Claims 14 and 15 rejected under 35 U.S.C. 103 as being unpatentable over JP08012869 in view of CN10366581 in further view of Kurokawa 2011/0269882.
JP08012869 and CN10366581 apply as explained above.
JP08012869 (paragraph 2) teaches the light reflective polycarbonate composition is useful a reflective backlight for LCD’s, buttons etc.  Automotive applications are not specifically mentioned.
Kurokawa (paragraph 176) teaches his light reflective polycarbonate composition is useful as backlighting for automotive instrument panels, LCD’s etc.
It would have been obvious to utilize JP08012869’s light reflective polycarbonate composition as a backlighting panel of a car’s LCD instrument panel..

Claim 3 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	JP08012869 does not suggest this particular graft.
	Chung 2002/0115762 exemplifies (#6) blends of PC, TiO2, ABS and SAN but with smaller amounts of the TiO2. Manipulating the amounts of each ingredient to fit applicant’s ranges as well as adding filler would not be considered obvious.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J BUTTNER whose telephone number is (571)272-1084. The examiner can normally be reached on weekdays from 9 to 3pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski, can be reached at telephone number 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/DAVID J BUTTNER/Primary Examiner, Art Unit 1765                                                                                                                                                                                                        7/28/22